Order of Appellate Division vacating finding for the plaintiff and ordering judgment for the defendant affirmed. This is an action of tort to recover for injuries resulting from a fall in the defendant’s store due to having slipped on a foreign substance on the floor. The trial judge made a finding for the plaintiff. The case is here upon appeal from the order of the Appellate Division setting aside the finding of the trial judge and ordering judgment for the defendant. Without reciting the evidence, it is enough to say that “ [tjhere was nothing to show that . . . [the foreign substance] was placed there by anyone for whose conduct the defendant was responsible, . . . nor that it was on the floor for such a length of time that it should have been discovered and removed.”. Fitzgerald v. Cain’s Lobster House, Inc. 334 Mass. 702-703. Allen v. Albert Zallen Co., Inc. 340 Mass. 785. Caro v. F. W. Woolworth Co. 342 Mass. 155,156-157.
The case was submitted on briefs.